Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show written details as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
FIG. 3, FIG. 4, FIG. 5 and FIG. 6 are objected due to the blurring of the drawings. Examiner requests to submit legible copies of the drawings.

Specification
The disclosure is objected to because of the following informalities:
In paragraph [003], line 1, “post code” should be read as “postcode”
In paragraph [004], line 3 and 4, “the at least” should be read as “at least”
In paragraph [008], line 1, “attribute” should be read as “attributes”
In paragraph [011], line 1, “a computer” should be read as “the computer”
In paragraph [015], line 3, “spans” should be read as “span”
In paragraph [016], line 2, “way” should be read as “ways”
In paragraph [018], line 3, “annotating” should be read as “annotate”
In paragraph [023], line 9, mention “FIG. 10”, there is no FIG. 10 in the drawings
In paragraph [025], line 13, mention “FIG. 10”, there is no FIG. 10 in the drawings
In paragraph [025], line 3, “combination” should be read as “a combination”
In paragraph [025], line 5, “network 110” should be read as “a network 110”
In paragraph [035], line 2, “determine” should be read as “determines”
In paragraph [036], line 1, “between information” should be read as “between the information”
In paragraph [044], line 1, “of computer 700” should be read as “of the computer 700”
In paragraph [050], line 4, “also connect” should be read as “also connects”
In paragraph [056], line 3, “programming language” should be read as “programming languages”
In paragraph [059], line 1 and 2, “other device” should be read as “other devices”
In paragraph [060], line 7, “out of the order” should be read as “out of order”

Claim Objections
Claim 15 objected to because of the following informalities: In claim 15, line 2, “to running” should be read as “to run”
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim (1-20) is/are rejected under 35 U.S.C. 103 as being unpatentable over DIVANIS et al. (US-20150169895-A1, hereinafter referred to as "DIVANIS") and in view of LANDES et al. (US-20210263971-A1, hereinafter referred to as " LANDES").
Referring to claim 1, DIVANIS teaches A computer-implemented method for anonymizing data, the computer-implemented method comprising: (DIVANIS, (par. [0011]) “A system, method and computer program product for anonymizing datasets”) receiving, by one or more processors, a mixed-type dataset with at least two relational attributes and at least one textual attribute; (par. [0013]) The method comprises: receiving at a hardware processor, input comprising a dataset having both a relational data part and a sequential part”)
running, by one or more processors the mixed-type dataset [through a text annotator]
to discover a set of personally identifiable information (PII); (DIVANIS, (par. [0015]) “In a further embodiment, there is provided a system for anonymizing data. The system comprises: a memory; a hardware processor coupled to the memory for receiving instructions configuring the hardware processor to perform a method”, (par. [0041]) “At step 104, FIG. 3, there is a first step of masking or suppressing the direct/explicit identifiers. That is, all direct/explicit identifiers are either suppressed (i.e., removed from the data table) or masked through an appropriate data masking privacy provider. Thus, in the example, suppression may include simply deleting the first three columns of the intermediate data set table 10 of FIG. 1A.”, (par. [0042]) “the “social security number” column of 10 is a direct identifier since each record in the intermediate dataset is associated with a different value of this attribute (i.e., each individual has a unique social security number). The masked values of the direct identifiers are copied to the intermediate (anonymized) released table as described in greater detail below with respect to FIG. 4A. For example, as a result of implementing a data masking provider that generates new pseudo-account numbers, bank account numbers may be transformed. Also, using a masking provider, entity's names are replaced.”)
	creating, by one or more processors, (DIVANIS, (par. [0051])) “In one embodiment, a data processing system including a programmed processor device performs a method
for anonymizing the relational part data at 115.”), a set of ghost attributes to add to the mixed-type dataset, (DIVANIS, (par. [0040]) “The method 100 implements the following steps: At step 101, there is built the aforementioned data set, e.g., a single “intermediate table' form including records 11, with each record corresponding to an individual, and with each record having the relational part 12 and the sequential part 15”), (par, [0042]) “Masking may involve changing or transforming the values of the explicit identifiers, e.g., by applying a data masking function. In one embodiment, direct identifiers can be automatically found in the “intermediate table” by computing the frequency of occurrence of each value in a relational attribute. For example, the “social security number” column of 10 is a direct identifier since each record in the intermediate dataset is associated with a different value of this attribute (i.e., each individual has a unique social security number). The masked values of the direct identifiers are copied to the intermediate (anonymized) released table as described in greater detail below with respect to FIG. 4A. For example, as a result of implementing a data masking provider that generates new pseudo-account numbers, bank account numbers may be transformed. Also, using a masking provider, entity's names are replaced, e.g., the individuals names are replaced with other names that may preserve the gender information of the individual. Social security numbers may be similarly transformed to new numbers that follow the same format, etc.”)
	anonymizing, by one or more processors, data of the at least two relational attributes and the set of ghost attributes; (DIVANIS, (par. [0051])) “In one embodiment, a data processing system including a programmed processor device performs a method for anonymizing the relational part data at 115. It is understood that the records of the relational part of the records in Gi are of similar size as discussed above, e.g., when ranked (or sorted) based on a number sequence elements.”, (par. [0052]) “FIG. 4A shows an example intermediate anonymized data set 200 having anonymized relational part and sequential parts.)
	replacing, by one or more processors, each PII of the set of PII in the textual attribute with the corresponding anonymized data in the at least two relational attributes or the set of ghost attributes to create an anonymized mixed-type dataset; (DIVANIS, (par. [0050]) “At step 120, FIG.3, the method includes anonymizing the sequential part of the records in Gi. It should be understood that the steps 115, 120 do not have to be performed in the sequence as shown, i.e., step 120, may precede step 115. Alternatively, an iterative loop 150 comprising steps 112-130 of the method 100 may be with anonymizing the relational part 115 of the data only; and then, when the loop
150 is finished, the loop is run again anonymizing the sequential part 120 of the data; or vice versa.”, (par. [0042])) “as a result of implementing a data masking provider that generates new pseudo-account numbers, bank account numbers may be transformed. Also, using a masking provider, entity's names are replaced, e.g., the individuals names are replaced with other names that may preserve the gender information of the individual.”)
	removing, by one or more processors, the set of ghost attributes from the anonymized mixed-type dataset; (DIVANIS, (par. [0072])) ”Returning to FIG. 3, at step 130, the records comprising group Gi are removed from list L as they have been rendered anonymous.”
	shuffling, by one or more processors, records of the anonymized mixed-type dataset based on equivalence classes to create a shuffled anonymized mixed-type dataset; (DIVANIS, (par. [0070]) “Specifically, for each record r that was generalized
using the method, the following information is maintained in the mapping table: 1) the new/generalized value of the attribute, e.g. gender0; the set of affected records, which now contain this value (e.g., r1, r2, etc.); the assigned original values to this generalized value (e.g., "male'. “female'), e.g., presented in a (lexicographically) Sorted order or in a random order. “)
	and outputting, by one or more processors, the shuffled anonymized mixed-type dataset (DIVANIS, (par. [0070]) “If the values are presented in a way that always (or frequently) preserves their order in the corresponding records, then the offered anonymity can be breached. Thus, it is required that the original values are not given in an order preserving way, e.g., they are presented either in a random order or lexicographically sorted.”)

However, DIVANIS does not explicitly teach the use of a text annotator and 
wherein each ghost attribute of the set of ghost attributes corresponds to a PII of the set of PII discovered by the text annotator.

Wherein LANDES teaches the use of a text annotator (par. [0031]) “An exemplary network environment 101 for automatically annotating a dataset 104 of an exemplary authorized computer system 100 is shown in FIG. 1A. An authorized computer system 100, such as, for example, a computer system 100 of a healthcare provider, healthcare facility, or health insurer, may receive, transmit, and/or store electronic documents of the dataset 104 between users, such as via wide area network 126 and/or local area network 124 and computer devices 114, 116, 118, 120 and 122, as will be described below, coupled with the authorized computer system 100. The electronic documents of the dataset 104 received, transmitted, and/or stored by the authorized computer system 100 may be a plurality of electronic documents and may include, for example, emails, reports, records, and/or notes in electronic form, and may contain information relating to a patient or a plurality of patients, including PHI.”) and
(LANDES, (par. [0056]) “the predetermined database properties may correspond to any or all properties that are considered to be PHI, such as names, social security numbers, driver's license numbers, birth dates, gender, ethnicity, diagnoses, treatment information, medical records and test results, prescription information, a preferred or emergency contact method, contact information for the preferred or emergency contact method, types of insurance, codes indicating health conditions, codes indicating procedures provided by a health care provider, types of benefits covered, costs of procedures provided by a health care provider, dates of service (i.e., when the procedures were performed by the health care provider), details regarding payment for health care, etc. The foregoing list is not exhaustive, and it is recognized that other types of properties may be considered PHI.”)
DIVANIS and LANDES are analogous art because they are from the same field of endeavor in security and user validation. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of DIVANIS and LANDES where he or her citing the anonymization for the dataset that contain relational attributes and textual attributes by discover the personally identifiable information (PII) and creating a ghost attributes corresponds to a PII of the set of PII discovered then anonymized it and shifted of DIVANIS, however, DIVANIS failed to explain explicitly process the mixed-type dataset through a text annotator to discover a set of personally identifiable information (PII), run the text annotator through the mixed dataset to indicate and discover personally identifiable information (PII) of LANDES. The suggestion and/or motivation to detect the PII information and create ghost attribute which has the PII information and use it used to represent a temporary or stand-in attribute that is used in anonymizing the dataset and anonymize the data to keep/enhance the privacy.

Referring to claim 2, DIVANIS teaches the computer-implemented method of claim 1, further comprising: determining, by one or more processors, that a relational attribute of the at least two relational attributes and a ghost attribute of the set of ghost attributes identify equivalent PII or PII of two different levels of granularity. (DIVANIS, (par. [0019])) “FIG. 1A shows an example dataset consisting of a relational part (attributes bank account number, full name, Social security number, date of birth, gender and ethnicity), (par. [0033]) “As will be referred to herein below, an “intermediate table' (or “table' in short) includes records 18, each record corresponding to an individual. In FIG. 1A, a record 11 includes two parts: the relational part 12 and the sequential part 15, the latter of which may consist of sequences-of sequences”, (par. [0050]) “At step 120, FIG.3, the method includes anonymizing the sequential part of the records in Gi. It should be understood that the steps 115, 120 do not have to be performed in the sequence as shown, i.e., step 120, may precede step 115. Alternatively, an iterative loop 150 comprising steps 112-130 of the method 100 may be with anonymizing the relational part 115 of the data only; and then, when the loop 150 is finished, the loop is run again anonymizing the sequential part 120 of the data; or vice versa.”, (par. [0051])“In one embodiment, a data processing system including a programmed processor device performs a method for anonymizing the relational part data at 115. It is understood that the records of the relational part of the records in Gi are of similar size as discussed above, e.g., when ranked (or sorted) based on a number sequence elements. In this step, sequences of the same size are processed and respective elements of each sequence are generalized.”)

Referring to claim 3, DIVANIS teaches the computer-implemented method of claim 2, further comprising: responsive to determining that the relational attribute of the at least two relational attributes and the ghost attribute of the set of ghost attributes identify equivalent PII, maintaining, by one or more processors, one of the respective two attributes and corresponding attribute data; (DIVANIS, (par. [0013]) “The method comprises: receiving at a hardware processor, input comprising a dataset having both a relational data part”, (par. [0042]) “In one embodiment, direct identifiers can be automatically found in the “intermediate table” by computing the frequency of occurrence of each value in a relational attribute. For example, the “social security number column of 10 is a direct identifier since each record in the intermediate dataset is associated with a different value of this attribute (i.e., each individual has a unique Social security number). The masked values of the direct identifiers are copied to the intermediate (anonymized) released table as described in greater detail below with respect to FIG. 4A.”, (par. [0049]) “At step 115, FIG. 3, the method further includes anonymizing the relational part of the records in Gi. Techniques for k-anonymizing data, Such as clustering-based techniques, can be used for anonymizing the relational part of the records in Gi.”, (par. [0051]) “It is understood that the records of the relational part of the records in Gi are of similar size as discussed above, e.g., when ranked (or sorted) based on a number sequence elements. In this step, sequences of the same size are processed and respective elements of each sequence are generalized.”)
	and removing, by one or more processors, a second attribute of the respective two attributes and corresponding attribute data. (DIVANIS, (par. [0072]) “Returning to FIG. 3, at step 130, the records comprising group Gi, are removed from list L as they have been rendered anonymous. The loop continues by producing the next group Gi using the remaining records in list L. until the list L includes less thank records.)

Referring to claim 4 DIVANIS teaches the computer-implemented method of claim 2, further comprising: responsive to determining that the relational attribute of the at least two relational attributes and the ghost attribute of the set of ghost attributes identify PII of two different levels of granularity, (DIVANIS, (par. [0019]) “FIG. 1A shows an example dataset consisting of a relational part (attributes bank account number, full name, Social security number, date of birth, gender and ethnicity) and a sequential part (resident occupancy information), where the sequential part contains sequences-of-sequences data”, (par. [0033]) “As will be referred to herein below, an “intermediate table' (or “table' in short) includes records 18, each record corresponding to an individual. In FIG. 1A, a record 11 includes two parts: the relational part 12 and the sequential part 15”, (par. [0051]) “In one embodiment, a data processing system including a programmed processor device performs a method for anonymizing the relational part data at 115. It is understood that the records of the relational part of the records in Gi are of similar size as discussed above, e.g., when ranked (or sorted) based on a number of sequence elements. In this step, sequences of the same size are processed and respective elements of each sequence are generalized.”)
maintaining, by one or more processors, a first attribute and corresponding attribute data that has a higher level of granularity; (DIVANIS, (par. [0047]) “It is understood that the ranking at step 108 results in an ordered list “L” of records. Continuing, at step 112, FIG.3, after the records have been ranked based on the selected cost function F, a loop 150 is entered which consists of several steps: First, selecting or designating at least k (or more) top-ranked records from list L which were sorted based on cost function F as ordered list "L' of records, where k is representative of a minimum level of anonymity.”)
removing, by one or more processors, a second attribute and corresponding attribute data that has a lower level of granularity. (DIVANIS, (par. [0072]) ”Returning to FIG. 3, at step 130, the records comprising group Gi are removed from list L as they have been rendered anonymous. The loop continues by producing the next group Gi using the remaining records in list L. until the list L includes less thank records. When the method determines that the next group G, includes less thank records”)

Referring to claim 5, DIVANIS teaches the computer-implemented method of claim 1, wherein anonymizing the at least two relational attributes and the set of ghost attributes to create anonymized 
(DIVANIS, (par. [0019]) “an “intermediate table' (or “table' in short) includes records 18, each record corresponding to an individual. In FIG. 1A, a record 11 includes two parts: the relational part 12 and the sequential part 15”, (par. [0042]) “Masking may involve changing or transforming the values of the explicit identifiers, e.g., by applying a data masking function. In one embodiment, direct identifiers can be automatically found in the “intermediate table” by computing the frequency of occurrence of each value in a relational attribute.”),
 Page 20 of 28P201904145US01using, by one or more processors, K-anonymity algorithm to create the anonymized data for the at least two relational attributes and the set of ghost attributes. (par. [0042]) “Masking may involve changing or transforming the values of the explicit identifiers, e.g., by applying a data masking function. In one embodiment, direct identifiers can be automatically found in the “intermediate table” by computing the frequency of occurrence of each value in a relational attribute. For example, the “social security number” column of 10 is a direct identifier since each record in the intermediate dataset is associated with a different value of this attribute (i.e., each individual has a unique social security number). The masked values of the direct identifiers are copied to the intermediate (anonymized) released table as described in greater detail below with respect to FIG. 4A.”), (par. [0043]) ” In one embodiment, the records are ranked using a cost function, which henceforth is referred to as a cost function “F”. The cost function F indicated may be user specified or user selected prior to running the anonymization. Implementing a cost function will locate and produce those records that are “similar” to each other based on the information they contain, and further generate a ranking based on record similarity. In this way, similar records will be anonymized together”, (par. [044]) “The ranking process groups the data into (groupings) based on the cost function used for application of a k-anonymity approach described herein.”)

Referring to claim 6, DIVANIS teaches the computer-implemented method of claim 1, wherein anonymizing the at least two relational attributes and the set of ghost attributes to create anonymized data for the at least two relational attributes and the set of ghost attributes comprises:
(DIVANIS, (par. [0019]) “an “intermediate table' (or “table' in short) includes records 18, each record corresponding to an individual. In FIG. 1A, a record 11 includes two parts: the relational part 12 and the sequential part 15”, (par. [0042]) “Masking may involve changing or transforming the values of the explicit identifiers, e.g., by applying a data masking function. In one embodiment, direct identifiers can be automatically found in the “intermediate table” by computing the frequency of occurrence of each value in a relational attribute.”)
 anonymizing, by one or more processors, data for each quasi-identifier attribute using a binary search tree to select a closest or lowest common ancestor for each piece of data of a set of data for a respective quasi-identifier attribute based on the set of data for the respective quasi- identifier attribute. (DIVANIS, (par. [0035])”in one embodiment, the relational part 12 of a record 11 includes relational attributes about the entity (e.g., individual). Some of these attributes may be unique for an individual such as the individual's name, social security number (SSN) or the bank account number. These attributes are referred to as direct or explicit identifiers. FIG. 1A indicates the direct or explicit identifiers 17 (i.e., data including an individual's full name, bank account number and a social security number) as the first three columns of intermediate table 10. Other relational attributes may not be explicit identifiers but, when their values are considered in combination, this combination may be unique for (at least) an individual in the table. These attributes are referred to as quasi-identifiers (QIDs) 18. In example relational Table 30 of FIG. 2A for example, data including an individual's date of birth, gender or ethnicity are considered quasi-identifiers. Finally, non-sensitive attributes may also exist in the relational table and these attributes do not require special handling. That is, these attributes can be published as-is since they cannot leak any sensitive information or lead to identity disclosure attacks.”, (par. [0056]) “Further, in FIG. 4A, in the anonymization of the quasi-identifying attribute "Ethnicity" 206 there is shown for the individuals represented in records r1/r2 an anonymized value "ethnicity0" while for the individuals represented in records r3/r4/r5 as shown in Table 200”, (par. [0047]) “It is understood that the ranking at step 108 results in an ordered list “L” of records. Continuing, at step 112, FIG. 3, after the records have been ranked based on the selected cost function F, a loop 150 is entered which consists of several steps: First, selecting or designating at least k (or more) top-ranked records from list L which were sorted based on cost function F as ordered list “L” of records, where k is representative of a minimum level of anonymity. These records will be anonymized together and form an anonymization group Gi.”)

Referring to claim 7, DIVANIS teaches the computer-implemented method of claim 1, wherein anonymizing the at least two relational attributes and the set of ghost attributes to create anonymized data for the at least two relational attributes and the set of ghost attributes comprises: (DIVANIS, (par. [0019]) “an “intermediate table' (or “table' in short) includes records 18, each record corresponding to an individual. In FIG. 1A, a record 11 includes two parts: the relational part 12 and the sequential part 15”, (par. [0042]) “Masking may involve changing or transforming the values of the explicit identifiers, e.g., by applying a data masking function. In one embodiment, direct identifiers can be automatically found in the “intermediate table” by computing the frequency of occurrence of each value in a relational attribute.”), 
anonymizing, by one or more processors, data for each direct identifier attribute by replacing each piece of data of a set of data for a respective direct identifier attribute with a generalized name of the respective direct identifier attribute. (DIVANIS, (par. [0047]) “In a further embodiment, there is provided a system for anonymizing data. The system comprises: a memory; a hardware processor coupled to the memory for receiving instructions configuring the hardware processor to perform a method comprising: receiving, an input, the input comprising a dataset having both a relational data part and a sequential data part; identifying from the dataset direct identifier attributes corresponding to the entities; masking or suppressing the identified direct identifiers attribute values”)

Claims 8-14 are a computer program product claim reciting similar limitations as claims 1-7 and are rejected based on the same rational as claims 1-7. In addition, regarding claim 8, DIVANIS teaches a computer program product for anonymizing data, (see DIVANIS, (par. [0011]) “A system, method and computer program product for anonymizing datasets”) and the computer program product comprising: one or more computer readable storage media and program instructions stored on the one or more computer readable storage media (see DIVANIS, (par. [0017]) “A computer program product is provided for performing operations. The computer program product includes a storage medium readable by a processing circuit and storing instructions run by the processing circuit for running a method.”)
Claims 15-20 are a computer system claims reciting similar limitations as method claims 1-6. Therefore claims 15-20 are rejected based on the same rational as the method claims 1-6 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
HEBERT et al. (US- 10628608-B2, hereinafter referred to as " HEBERT") Suggests (col. 2, Line. [43-47]) “Anonymization of data may be performed to generate anonymized data as close as possible to 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED HUMADI whose telephone number is (571)272-2066. The examiner can normally be reached (7:30 am - 4:00 pm) Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni Shiferaw can be reached on (571) 272-3867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AHMED HUMADI/               Examiner, Art Unit 2497
/ELENI A SHIFERAW/              Supervisory Patent Examiner, Art Unit 2497